Citation Nr: 1452270	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-08 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to an initial disability rating in excess of 30 percent prior to January 25, 2010 for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to September 1973.  He also has 1 year and 8 days of prior active service. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of October 2006 and October 2007 of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The October 2006 decision granted service connection for PTSD and assigned a 30 percent rating.  The October 2007 decision denied service connection for bilateral hearing loss and continued a 30 percent rating for PTSD.  

Before turning to the merits of the appeal, two facts are important to note.  First, there are two claims on appeal, not one.  In a March 2012 decision, the RO increased the Veteran's rating for PTSD to 100 percent, effective January 25, 2010.  While the RO concluded that this action satisfied the Veteran's appeal, the issue of entitlement to an increased rating for PTSD prior to that point has not been satisfied.  AB v. Brown, 6 Vet. App. 35 (1993).

Second, as this issue remains on appeal, it should also be considered an appeal of the initial rating assigned.  The Veteran first sought service connection for PTSD in a February 2006 claim; the RO granted service connection in an October 2006 rating decision.  The Veteran submitted a private treatment record in December 2006 that explicitly contained the phrase "notice of disagreement."  The RO, however, treated this as a new claim for an increased rating.  Given the fact that this document contains the phrase "notice of disagreement," and as it was received within a year of the October 2006 rating decision, that decision was never final, and the Veteran's claim for an increased rating should be considered one for an increased initial rating.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

On the Veteran's March 2010 substantive appeal, he requested a hearing before a member of the Board at his local office.  The RO scheduled his hearing for October 2014, and it attempted to notify him of this hearing in a September 2014 letter.  That letter, however, was returned as undeliverable, as the Veteran had moved and the time allotted for forwarding mail to his new address had expired.  The RO, however, did not provide notice to the Veteran's new address.  

Though it is the Veteran's general duty to keep VA apprised of his current address, as VA was on notice of the Veteran's new address yet did not send the hearing letter to this address, the Veteran's requested hearing must be rescheduled.  

Accordingly, the case is REMANDED for the following action:

After confirming the Veteran's current address, schedule the Veteran for a Travel Board hearing at the Atlanta RO in accordance with the docket number of his appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).









_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

